Citation Nr: 1623143	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  08-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to an initial compensable evaluation for a deviated septum and an evaluation in excess of 10 percent from May 13, 2009.

5.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability evaluation in excess of 10 percent for right knee chondromalacia patella.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran; a Witness


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1982 to September 1985.

These matters comes before the Board of Veterans' Appeals  (Board) on appeal from October 2006, June 2009 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Board previously remanded these issues May 2012.  The Board again remanded these issues with the exception of entitlement to an increased rating for PTSD in February 2013.  

In a February 2013 decision, the Board found that the PTSD rating reduction was improper and reinstated the 50 percent rating. It also denied a rating in excess of 50 percent for PTSD. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), and in a September 2013 Order, the Court endorsed the parties' Joint Motion for Remand (JMR).  The JMR set aside only the part of the February 2013 Board's decision that denied a rating in excess of 50 percent for PTSD and remanded it for action consistent with the JMR.  

The Board remanded the issue of an increased rating for PTSD in May 2014 for a new VA examination.

In addition, the Board notes that there is a May 2015 VA psychiatric examination of record, subsequent to the most recent Supplemental Statement of the Case (SSOC) for an increased rating of PTSD issued in March 2015.  However, the Veteran did submit a February 2016 waiver of his right to have his case sent back to the Agency of Original Jurisdiction.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left shoulder disability, a back disability, TBI, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to April 23, 2009, the Veteran's deviated septum is not manifested by 50 percent or greater obstruction of the nasal passages on both sides or complete obstruction on one side.

2.  For the period from April 23, 2009, the Veteran's deviated septum is manifested by 50-percent or greater obstruction of the nasal passages on both sides.

3.  For the entire period on appeal, the Veteran's PTSD is manifested by symptoms such as flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

4.  For the entire period on appeal, the Veteran's right knee condition is manifested by painful motion, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for the deviated septum have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6502 (2015).

2. For the entire period from April 23, 2009, the criteria for a rating of 10 percent, but no higher, for the deviated septum have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6502 (2015).

3.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for the Veteran's right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board remanded the matters, with the exception of an increased rating for PTSD, in February 2013.  The Remand directed to the RO to: (1) clarify whether the Veteran sought to have a hearing for the issue of entitlement to a higher initial rating for a deviated septum; (2) send appropriate VCAA notice to the Veteran regarding his TDIU claim; (3) contact the Veteran requesting information on any outstanding treatment records for his left shoulder; (4) obtain updated VA treatment records; (5) schedule the Veteran for right knee, left shoulder, and back examinations; (6) readjudicate the issues on appeal.

VA sent a June 2014 notice letter with respect to the Veteran's TDIU claim and requested clarification as to whether he wanted a hearing for his deviated septum increased rating claim.  The Veteran's representative responded in a July 2014 statement indicating that the Veteran did not wish to have a hearing.  The same June 2014 notice letter requested information regarding any additional private treatment for the Veteran's left shoulder condition.  The Veteran was scheduled for and attended May 2015 examinations for his left shoulder, back, and right knee.  The remanded issues were readjudicated in a June 2015 Supplemental Statement of the Case (SSOC).  

With respect to the Board's May 2014 Remand of the Veteran's PTSD increased rating claim, the RO was directed to: (1) schedule the Veteran for a VA psychiatric examination; (2) undertake any additional development deemed necessary; and (3) readjudicate the matter.

The Veteran was scheduled for and attended a February 2015 VA examination.  The issue was readjudicated in a March 2015 SSOC.  As noted in the introduction, the Veteran was afforded a VA psychiatric examination subsequent to the March 2015 SSOC.  However, the Veteran submitted a February 2016 waiver of his right to have his case sent back to the Agency of Original Jurisdiction.

As a result of these steps taken, the Board finds that there has been compliance with its instructions for both the February 2013 and May 2014 Remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the claims period for all issues on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. His service treatment records, claims submissions, lay statements, identified private.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records, to include VA examinations, have been obtained and associated with the record.  The record does not indicate, and the Veteran and his representative have not asserted, that additional VA or private records have not been associated with the file.  

The most recent VA psychiatric and VA right knee examinations were performed in May 2015.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the evidence does not suggest that either condition has worsened since these examinations, and as a result a new examination is not necessary.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.   

Similarly, with respect to the Veteran's most recent VA examination to determine the severity of his deviated septum in December 2011, the record does not suggest and the Veteran has not alleged that this examination was inadequate.  See id.  In addition, the evidence does not suggest that the Veteran's condition has worsened since this examination, and as a result a new examination is not necessary.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492   (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



III.  Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3 . 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126   (1999) (applying this concept to initial ratings). 

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

IV.  Increased Rating Deviated Septum

The Veteran was granted service connection for a deviated septum with a noncompensable evaluation in an October 2007 rating decision, effective June 29, 2007.  A June 2009 rating decision granted a 10 percent evaluation, effective May 13, 2009.  The Veteran seeks an increased rating.

The Veteran's deviated septum is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under that code, traumatic deviation of the nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 10 percent evaluation is the schedular maximum.

At a September 2007 VA examination, the Veteran was diagnosed with a deviated septum.  The Veteran reported breathing through his nose, he denied dyspnea at rest but reported occasional dyspnea with exertion.  He reported that his sinus cavity feels filled with fluid.  The Veteran underwent a septoplasty in November 2003, but stated it was unsuccessful as he still has difficulty breathing.  Upon physical examination, the examiner reported that the nares were patent without significant obstruction.  The Veteran did have septal deviation on the left, but there was not a significant amount of nasal obstruction.  Diagnostic testing revealed normal nasal bone, slight deviation of the nasal septum to the right.  

The Veteran submitted an August 2008 private treatment record that states the nasal cavity revealed left septal deflection as well as nasal valve collapse.  There was greater than 90 percent airway obstruction on the left side.  

An October 2008 VA treatment record noted left frontal posttraumatic and postoperative changes.  A comparison of diagnostic images to those from October 2003 revealed asymmetry of the included frontal horns of the lateral ventricles, smaller on the left side.  There was interval mild mucoperiosteal thickening in the frontal sinuses bilaterally and mucoperiosteal thickening in the left frontoethmoidal recess.  There was partial opacification of the left side mastoid air cells.  

A December 2008 VA treatment record notes that the Veteran is never able to breathe through his nose.  There was left caudal deflection.  The airway was fair after use of Afrin nasal spray.  

An April 23, 2009 VA examination revealed a deviated septum with 90 percent obstruction of the left nasal airway and 80 percent obstruction of the right nasal airway.  

A December 2011 VA examination noted that the Veteran's deviated septum was stable and unchanged since his April 2009 VA examination.  However, the examiner did go on to note that there was not at least 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

Period Prior to April 23, 2009

With respect to this period, the Board finds that the evidence does not show that the Veteran's deviated septum resulted in at least 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The VA examination and treatment records during this period do not document obstruction consistent with a 10 percent evaluation.  While the August 2008 private treatment record documents 90 percent obstruction in the left nostril, this is not complete obstruction and there is no indication that the right nasal passage was obstructed by at least 50 percent.  

In reaching this finding, the Board notes a March 2003 VA treatment record which was seemingly submitted by the Veteran as it is highlighted and annotated.  This record documents 80 percent obstruction in the left nasal airway, but is silent with respect to the right nasal passage.  Regardless, this treatment note is well outside of the period on appeal and is seemingly before the Veteran's reported November 2003 surgery.

In summary, the preponderance of the evidence is against a finding of complete obstruction on one side or 50 percent obstruction bilaterally for this period.   As such, the criteria are not met for the assignment of a compensable rating for the service-connected deviated septum during the period covered by this claim and a compensable rating is not warranted for septal deviation.


Period from April 23, 2009

The April 23, 2009 VA examination reveals 90 percent obstruction of the left nasal airway and 80 percent obstruction of the right nasal airway.  As a result, the Board finds that a 10 percent evaluation is warranted dating back to April 23, 2009, as opposed to the previous effective date of an increased rating of May 13, 2009.

As a result, the Veteran is in receipt of the highest rating that can be assigned under DC 6502 for this period.

The Board has also contemplated whether higher or separate ratings for this condition is warranted under another diagnostic code.  The Veteran is also service-connected for pansinusitis.  The evidence does not show that there are other Diagnostic Codes for application in this case. 

In summary, rating of 10 percent for a deviated septum is warranted April 23, 2009.  However, a rating in excess of 10 percent for the Veteran's deviated septum for the period from April 23, 2009 is not warranted.

V. Increased Rating for PTSD

The March 2011 rating decision on appeal reduced the Veteran's 50 percent disability evaluation for PTSD to 30 percent, effective October 29, 2010.  The Board's February 2013 decision found that this reduction was improper and restored the 50 percent evaluation.  The matter now before the Board is whether a rating in excess of 50 percent is warranted.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.   

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130 , Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

The Board notes that the DSM-IV has been supplanted by and updated DSM-5, and VA's regulations have been updated to reflect the changes in the manual. However, the DSM-5 and associated provisions are only applicable to claims pending at the AOJ after August 4, 2014, and not to any matter which had been certified to the Board prior to that date, even if subsequently remanded to the AOJ.  80 Fed. Reg. 14308  (March 19, 2105).

Factual Background

In addition to the evidence cited below, the Board has reviewed the outpatient treatment reports of record and notes that August and September 2011 VA records include GAF scores of 50. While this score may reflect an inability to work, the records do not otherwise suggest such inability and are otherwise devoid of findings corresponding to the criteria for a 70 percent evaluation.

At an October 29, 2010 VA psychiatric examination, the Veteran reported that he was never married, had no children, and had a good relationship with his parents.  The Veteran reported having a girlfriend and that it was "good" because she understood his disabilities.  He kept in touch with a Navy buddy who lives in New Jersey.  He denied suicide attempts and history of violence.  The Veteran reported increased difficulty with memory.  Physical examination revealed the Veteran as neatly groomed and appropriately dressed.  Psychomotor activity, speech, thought process, and thought content were all unremarkable.  The Veteran was cooperative, friendly, and attentive.  Affect was constricted, mood was neutral, attention was intact, and he was oriented to all spheres.  He denied delusions and hallucinations.  He understood the outcome of behavior, understood that he had a problem, had sleep impairment, but did not have inappropriate behavior.  He denied obsessive/ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts.  Impulse control was fair and he was able to maintain personal hygiene.   The Veteran was employed fulltime as a bathtub refinisher.  The examiner concluded that mental disorder symptoms were not severe enough to interfere with occupational and social functioning.   

A December 2011 VA examination documents a GAF score of 55 to 60.  The examiner opined that the Veteran's PTSD resulted in "occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation," generally consistent with a 30 percent evaluation.  It was noted that the Veteran had a girlfriend of four years and that her two sons lived with him.  He reported that he also sees his family twice per week, and occasionally goes out to eat.  He reported that he quit working in May due to pain in his left shoulder and also to memory difficulties.  He experienced nightmares and only sleeping four hours per night, although pain problems and his report of restless leg syndrome was also noted.  The examiner noted that the Veteran experienced symptoms of PTSD including depressed mood, anxiety, chronic sleep impairment, impairment of short and long-term memory.  The examiner also noted that the Veteran had feelings of detachment or estrangement from others, reported avoiding crowds, had a marked diminished interest in significant activities, and hypervigilance.  His speech was regular, judgment was intact, remote attention and memory testing was within normal limits, and he denied suicidal or homicidal intent or planning, delusions, and hallucinations.  With regard to the Veteran's occupational impairment, however, the examiner opined that the Veteran was capable of flexibly scheduled, part-time employment with limited stress and responsibility, and minimal interaction with staff and/or customers based solely on his mental health.

The Veteran submitted a December 2013 private Vocational Assessment, performed by a Certified Rehabilitation Counselor.   The Veteran reported that his service-connected PTSD and bilateral knee pain prevented him from working full time.  The examiner reported that the Veteran's self-reported information documented a consistent and steady worsening of his PTSD symptoms.  The examiner disagreed with the December 2011 VA examiner's assessment with respect to employability.  The report provides minimal information with respect to the current manifestations of the Veteran's PTSD.

At a February 2015 VA psychiatric examination, the examiner reported that the Veteran did not meet the full criteria for a diagnosis of PTSD, as he reported fewer symptoms than he did in December 2011.  A GAF score of 60 was assigned.  The Veteran reported still living with his girlfriend and her 15 year old child.  He reported sleeping until about noon, except when he needs to take his dad to the doctor.  The Veteran's mother passed away a year and a half prior, and is still grieving as he was very close with her.  He spends time visiting with his father, they get along "okay."  He watches TV, makes food, and spends time with his girlfriend's son.  He helps around the house by vacuuming and doing laundry.  He reported some relationship difficulty with his girlfriend, but that he stays with her out of loyalty to her and her son.  His best friend lives in New Jersey and they speak on the phone.  The Veteran reported that he stopped working in 2012 when his left shoulder was replaced.  The Veteran reported that his PTSD made it impossible to work as he has difficulty sleeping, his speech has deteriorated, and his memory is fading.  

The Veteran denied substance abuse and relevant legal or behavioral history.  The examiner documented symptoms of depressed mood and chronic sleep impairment.  The Veteran was alert and fully oriented, neatly groomed, cleanly dressed, cooperative and polite.  Speech was normal, thought process was logical, linear, and goal directed.  Mood was depressed with congruent affect.  There was no observable responsiveness to internal stimuli.  He denied hallucinations, delusions, suicidal and homicidal ideation.  The examiner reported no observable impairment in attention, concentration, or memory.  Insight, judgment, and impulse control were intact.  He reported feeling uncomfortable around a bunch of people and that the never feels happy, even when something good happens.  He denied panic attacks.  

The examiner reiterated that the Veteran did not meet the diagnostic criteria for PTSD, however, he reported that the Veteran's service-connected PTSD does not have any significant impact on his ability to work.  The examiner reported that the only functional impairment, which is not necessarily a result of his PTSD exclusively, is occasional mild insomnia.  The examiner stated that this alone would not prevent the Veteran from maintaining gainful employment, both physical and sedentary, if he so chooses.  The examiner concluded that the Veteran's PTSD symptoms resulted in social and occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Such occupational and social impairment is generally consistent with a 10 percent evaluation.  

At a May 2015 VA examination, the examiner reported that the Veteran's physical problems add to his mood instability.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported living with his girlfriend.  The examiner reported that the Veteran was possibly irritated, but cooperative.  His social skills are good, he reported not pastimes, and indicated that he was having problems with his girlfriend due to his difficulty communicating.  He reported difficulty trusting people.  The Veteran reported last working two years ago refinishing bathtubs, but stopped due to his orthopedic problems.  

The examiner reported the following symptoms, depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The Veteran was reportedly irritable, cooperative, and negative.  The examiner clarified that the Veteran had suicidal and homicidal ideation without intent.  The examiner reported that the Veteran has moderate to sometime severe PTSD, worsened by medical problems.  He concluded that PTSD did not preclude the Veteran from gainful employment.



Analysis 

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the lay statements regarding the Veteran's symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for any period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, lay statements by the Veteran, and private medical evidence of record regarding the impact of his PTSD on his occupational and social impairment. 

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; reduced memory; nightmares; depressed mood; anxiety; feelings of detachment; avoidance of crowds; diminished interest in significant activities; hypervigilance; difficulty establishing and maintaining effective work and social relationships; and suicidal and homicidal ideation.

There have been no reported delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.  The Board notes that the Veteran referenced deteriorating speech at his February 2015 VA examination; however, objective examination by the examiner revealed normal speech.  

While it is documented that the Veteran has had some difficulty in his relationship with his girlfriend, the relationship has generally been reported as okay.  There is some evidence that the Veteran has struggled with some social interactions; however, the evidence of record shows that the Veteran maintained a good relationship with his father, girlfriend's son, friend in New Jersey, and generally with his girlfriend.  The Board notes the Veteran's report at his May 2015 VA examination that he was having difficulty establishing and maintaining effective social relationships, but the examiner commented that his social skills were good.  While the Veteran's social relationships are no doubt impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence at any time during the period on appeal that he has had an inability to do so. A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

The Board notes that the Veteran has some documented symptoms of irritability during this time period.  While the Board does not question the Veteran's report of irritability, there is no indication in the record that the Veteran's irritability has resulted in violence at any other time.  In fact, with the exception of the May 2015 VA examination, the evidence of record suggests that the Veteran had limited irritability.  His judgment and thought process appears to have been normal and intact.  Thus, the Board concludes when that when the Veteran's symptoms consistent with irritability during this period are more consistent with a 50 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  There is no indication during this time period that the Veteran was suffering from near continuous panic or depression which would affect his ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period. 

The Board does note that at the May 2015 VA examination, the Veteran reported suicidal and homicidal ideation without intent.  The Board takes the report of suicidal or homicidal ideation seriously, and acknowledges that these are severe symptoms apparently associated with PTSD.  However, when viewing the other evidence of record, the Board finds that such symptoms by themselves do not warrant a rating in excess of 50 percent.  While these symptoms are criteria associated with a higher disability rating, when evaluating the Veteran's social and occupational impairment resulting from his PTSD, such impairment is more consistent with social and occupational impairment contemplated by a 50 percent evaluation.  Such an assessment is supported by the VA medical examinations of record, to include the examination report by the May 2015 VA examiner who reported the suicidal and homicidal ideation.  

The Veteran has asserted that his PTSD impacted his employment during this time period, and the Board finds that the medical evidence of record does support this. However, the record does not indicate that he became unemployable entirely as a result of his symptoms of PTSD during this time period.  All VA examination reports have concluded that the Veteran's PTSD did not prevent him from maintaining employment.  While the December 2013 private Vocational Assessment did conclude that the Veteran's PTSD rendered him unemployable, this report provided little rationale as to why the Veteran's PTSD prevented him from maintaining employment and provided little insight into the Veteran's PTSD symptoms.  As a result, the Board acknowledges that the Veteran's PTSD no doubt had some occupational impairment during this time period, but the record does not indicate that it reached the level of deficiency consistent with a 70 percent evaluation during this period.  When weighing the medical evidence of record, the Board finds that it does not show manifestations of symptoms that are consistent with a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period. While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; and scores ranging from 41 to 50 reflect serious symptoms.

The Veteran's documented GAF scores ranged from 50 to 60 during this period. While the Board notes that some of these GAF scores are consistent with serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When considering these GAF scores in light of the other medical and lay evidence of record, the Board finds that they are consistent with a 50 percent evaluation.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas during this period.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating during this period.  For example, as previously noted the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely periodic irritability, some difficulty with relationships, and suicidal and homicidal ideation without intent as noted at the May 2015 VA examination, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Thus, the Board finds that an increased rating in excess of 50 percent is not warranted for any period on appeal.  While the Veteran may well suffer from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for this period.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). 

In summary, the Board believes that the 50 percent disability evaluation now assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

VI. Increased Rating Right Knee

The Veteran is currently service connected for chondromalacia patella of the right knee with a 10 percent evaluation.  The Veteran filed an increased rating claim in June 2007.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40  state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

 Applicable Diagnostic Codes

The Veteran is currently evaluated under Diagnostic Code 5299-5257.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg. 38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.
Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula: a 20 percent evaluation is warranted when there is malunion of the tibia and fibula, with moderate knee or ankle disability; a 30 percent evaluation is warranted when there is malunion of the tibia and fibula, with marked knee or ankle disability; a schedular maximum 40 percent evaluation is warranted when there is nonunion of the tibia and fibula, with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

VA's General Counsel  has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).



 Factual Background

At a September 2007 VA examination, the Veteran reported pain and that his knee pops occasionally.  It feels "crunchy" and he experiences pain during flare-ups.  There was an aching and throbbing sensation of 6/10 when it flares up.  Flare-ups occurred when his knees were bent for a period of time or driving, which leads to pain in the front of the knee.  He reported being limited to walking for 30 minutes, any longer will result in pain.  The Veteran denied instability, but he did have some locking.  

Physical examination revealed normal posture and gait.  There was negative straight leg testing, strength and sensation were normal.  Repetitive testing for range of motion resulted in flexion 75 degrees, extension 0 degrees.  Lachman's was negative, anterior and posterior drawer were negative, and McMurray's was negative.  Grind test was negative.  The examiner concluded that he was unable to determine if additional limitation due to flare-ups occurred without resorting to mere speculation.  There was not discomfort or difficulty noted with range of motion testing.  There was no effusion, erythema, tenderness, palpable deformities, or instability except as noted.

A December 2007 private treatment record notes pre-patellar fluid accumulation.  Anterior and posterior cruciate ligaments, quadriceps, popliteus, the patellar tendon, and the medial and lateral collateral ligamentous structures were intact.  There were no range of motion findings or reports of pain or instability.

A May 2009 VA examination revealed right knee flexion 105 degrees and extension 0 degrees.  There was mild medial collateral ligament tenderness.  There was no anterior, posterior cruciate ligament tenderness.  McMurray test and grind test were negative.  There was no knee instability appreciated.  There was no genu varum, valgus, or recurvatum noted.  

At a December 2010 VA examination, the Veteran reported pain and swelling, with constant aching and intermittent sharp pains.  Pain level was a 6/10.  He denied stiffness and weakness.  He did not use any assistive devices.  He could not squat or kneel and could not walk more than 10 minutes without having to sit down due to his bilateral knee condition.  Range of motion testing after three repetitions revealed flexion 124 degrees and extension 0 degrees.  Range of motion was limited by pain.  All ligaments were intact, and McMurray and grind tests were negative.  There was no objective evidence of knee instability.  There was no developmental abnormality.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  The examiner found that functional loss due to flare-ups could not be determined without resorting to mere speculation.  

At a December 2011 VA examination the Veteran denied flare-ups.  Range of motion testing found flexion at 100 degrees with pain at 100 degrees and extension at 0 degrees or hyperextension with no objective evidence of painful motion.  Repetitive-use testing did not result in any reduced range of motion.  The examiner did note functional loss and/or impairment of the right knee after repetitive use due to less movement than normal, pain on movement, and subjective complaints of swelling, although there was no objective evidence of joint effusion or swelling.  There was tenderness or pain on palpation.  Muscle strength was normal.  There was no instability and no evidence or history of recurrent patellar subluxation or dislocation.  There were no additional conditions noted.  

A May 2012 VA treatment note states that the knees appear benign, with mild increased anterior knee pain with patella compression.  There was mild patellar crepitus.  There was mild tenderness of the right knee.  The McMurray test resulted in minor pain, but no click.  There was no instability, knee was stable, skin and sensation were intact, and there was no increased warmth.  

In a July 2012 VA treatment note, the Veteran reported that his knees did not catch or lock.  

As noted in the Board's February 2013 Remand, the Veteran reported instability and that his right knee had given out at his July 2012 Travel Board hearing.  

At the Veteran's most recent May 2015 VA examination, the Veteran denied flare-ups and functional loss or impairment.  Range of motion testing of the right knee found flexion 140 degrees and extension 0 degrees, with no pain.  There was no evidence of pain with weight bearing, not localized tenderness or pain on palpation, and no evidence of crepitus.  The Veteran was not able to perform repetitive use testing, but the examiner stated that pain, weakness, fatigability, or incoordination did no significantly limit functional ability.  Muscle strength was normal and there was no atrophy.  There was no ankylosis.  There was no recurrent subluxation and no history of lateral instability or recurrent effusion.  Stability testing was performed and was normal, there was no instability.  It was noted that the Veteran had a right meniscal tear that was repaired with 2014 surgery.  Diagnostic testing did not reveal arthritis.  

Analysis 

The Board finds that an evaluation in excess of 10 percent is not warranted for an period for the Veteran's right knee condition.  The Veteran is currently in receipt of a 10 percent evaluation under Diagnostic Code 5257, in accordance with slight instability.  However, during the entire period on appeal, there is no objective evidence of right knee instability.  The Board will not disturb the current evaluation, as the medical evidence has shown some degree of painful motion of the right knee, which by itself, may warrant a 10 percent evaluation under the provisions of 38 C.F.R. § 4.59.  However, as explained below, there is no evidence to suggest that separate evaluations for instability or limitation of motion are warranted, and no evidence that an increased evaluation for limitation of motion is warranted.  

Specifically, the evidence during this period does not show flexion in the right knee limited to 30 degrees or less to warrant an increased rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 10 degrees or more to warrant a separate evaluation under Diagnostic Codes 5261.  Throughout this period, extension has not been limited to 10 degrees or less, thus it has not warranted a compensable rating.  With respect to flexion, for this time period flexion findings have not been limited to 45 degrees or less at any time. 

As shown above, the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time during this period. Accordingly, separate ratings based on limitation of flexion and limitation of extension are not warranted for this period. 

Further, for both of these periods, there is no evidence to support a higher disability rating for the right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.   See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra. 

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's right knee disability has been manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  As such, an increased rating (or separate rating based on instability) cannot be assigned for the right knee for either time period under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5258, 5262-5263.  In particular, with respect to instability, the Board observes that some instability was reported by the Veteran.  However, these findings were not supported, and in fact were directly contradicted by the findings at VA examinations.  Regardless, the Board notes that the Veteran was in receipt of a 10 percent evaluation for instability throughout these periods.  As reported, the Board will not disturb this evaluation.  However, there is no evidence suggesting that an evaluation in excess of 10 percent would be warranted for instability during this period under Diagnostic Code 5257.

A higher rating is similarly unwarranted under Diagnostic Code 5258.  While the Veteran has at times reported locking of the right knee, the medical evidence does not suggest that he experiences "frequent" episodes of locking, pain, and effusion. 

Based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right knee disability would still more closely approximate no more than a 10 percent rating during these periods.

Thus, a disability rating in excess of 10 percent is not warranted.

V.  Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his conditions on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD, deviated septum, or right knee are inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

Similarly, a comparison between the level of severity and symptomatology of the Veteran's deviated septum with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the occupational and social impairment resulting from restricted nasal passaged are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his impairment due to a deviated septum.

With respect to his right knee condition, the rating criteria also reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment, including limitation of motion and instability, are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him for his right knee condition.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his disabilities on appeal. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


ORDER

Entitlement to an initial compensable evaluation for a deviated septum is denied.

Entitlement to an increased evaluation of 10 percent for the period from April 23, 2009 until May 13, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for the entire period beginning April 23, 2009 is denied.

Entitlement to a disability evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a disability evaluation in excess of 10 percent for right knee chondromalacia patella is denied.






REMAND

Regarding the Veteran's service connection claims for a left shoulder disability and a back disability, the Board finds the respective May 2015 opinions provided the VA examiner to be inadequate.  

The examiner concluded that the Veteran's lumbar spondylosis was not caused by the in-service explosion and that the condition, "per medical literature," is an inevitable consequence of aging.  The examiner states that the condition is inevitable, but fails to further explain whether an in-service injury could have accelerated the process leading to the Veteran's current back condition, or whether it could have increased the likelihood of such a condition developing.  Simply put, the Board finds that further explanation is warranted, to include addressing the Veteran's contentions of continuity.

The Board similarly finds the rationale regarding the Veteran's left shoulder condition to be inadequate.  The examiner states simply that a "nexus cannot be established by medical literature," but fails to provide further explanation.  

With respect to the Veteran's service connection claim for a traumatic brain injury, the Board finds that remand is again necessary.  As a preliminary matter, a new examination is necessary in order to determine whether the Veteran has a traumatic brain injury, or has ever been diagnosed with a traumatic brain injury.  May 2009 and November 2010 VA examinations suggest that the Veteran does not have a current TBI, however, suggest that the Veteran has a TBI preexisting service.  Additional VA treatment records, including a September 2010 TBI consult, suggest that the Veteran has a history of TBI.  The Veteran has submitted private records suggesting a TBI.  These private records include an August 2012 nexus statement from a private physician stating that the Veteran's TBI, among other conditions, is at least as likely as not cause by his military service.  However, there is no rationale provided.  It is also of note that at the Veteran's two most recent VA psychiatric examinations, in February 2015 and May 2015  the examiners determined that the Veteran did not have a diagnosis of TBI.  While these examiners determined that the Veterans does not have a TBI, the Board finds that further clarification is appropriate here.

Given the complexity of a traumatic brain injury and the potential overlap of symptoms with the Veteran's service-connected PTSD, such as reported memory loss, the Board finds a new examination is necessary.  The examiner shoulder clarify whether the Veteran has a current diagnosis, whether the Veteran had a TBI preexisting service and whether such condition was aggravated by service, and explain any potential overlap between the Veteran's claimed TBI symptoms and his service-connected PTSD.

The Board notes that adjudication of a TDIU claim is dependent upon consideration of the impact of service connected disabilities on the ability to secure and follow substantially gainful employment.  The adjudication of the Veteran's service connection claims for a left shoulder disability, back disability, and a TBI are critical to the determination as to whether the Veteran is entitled to TDIU.  Any decision on TDIU is inextricably intertwined with this pending claim, and so adjudication of TDIU entitlement at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion as to the nature and etiology of the Veteran's current left shoulder and back conditions.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left shoulder or low back disability is related to service.  

The examiner should address relevant medical and lay evidence, to include the Veteran's contentions with respect to continuity.  If citing medical literature in the opinion, the examiner should provide additional explanation as to why the medical literature does or does not support an link between the Veteran's condition and service, based on the specific facts of this case.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. Any opinion provided must include an explanation of the basis for the opinion.  

2.  Schedule the Veteran for a VA neurological examination with an examiner of appropriate expertise to conduct a TBI examination.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner should address the following questions in his examination and resulting opinion:

a) Does the Veteran has a current diagnosis of a TBI or residuals of a TBI, or has had a diagnosis of TBI during the period on appeal (September 2008 to present).  If the examiner finds that residuals of a TBI are present, he or she must list them. In providing the requested opinion, the examiner must address the Veteran's lay assertion that he has experienced neurological and cognitive residuals of his TBI since it occurred.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

b) Whether there is clear and unmistakable evidence that the Veteran had a TBI that preexisted active duty service.  

c) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting TBI was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up). 

d) If there is not clear and unmistakable evidence that the Veteran had a preexisting TBI, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's TBI had its onset in service or is otherwise related to service.

For VA compensation purposes, "clear and unmistakable evidence" is that which cannot be misunderstood or misinterpreted; it is undebatable.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's relevant lay statements.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


